1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   SCOTT JOHNSON,                      No. 2:15-cv-00245 WBS AC (PS)
13               Plaintiff,

14       v.                              ORDER
15   STANLEY O. POWERS and SANDRA
     KAYE POWERS,
16
                 Defendants.
17

18
                               ----oo0oo----
19

20            Plaintiff, a California resident and quadriplegic,

21   filed this action alleging violations of the Americans with

22   Disabilities Act, and the California Unruh Civil Rights Act.

23   Because defendants are proceeding pro se, the matter was referred

24   to a United States Magistrate Judge pursuant to 28 U.S.C. §

25   636(b)(1) and Local Rule 302(c)(21).

26            Plaintiff moved for attorneys’ fees and costs in light

27   of the judgment entered in his favor (Docket No. 56), and on May

28   10, 2019, the magistrate judge filed findings and recommendations
                                     1
 1   (Docket No. 61).   The magistrate judge recommended that this

 2   court grant plaintiff’s motion and that plaintiff receive

 3   $9,227.50 in attorneys’ fees and $1,100.88 in costs, for a total

 4   award of $10,328.38.   Neither party has filed objections to the

 5   findings and recommendations.

 6            Using the lodestar method to calculate reasonable

 7   attorneys’ fees, the magistrate judge concluded that the

 8   reasonable hourly rates for plaintiff’s attorneys in this case

 9   are $325 per hour for Potter; $250 per hour for Grace; and $175

10   for the junior associates Gunderson, Price, and Lockhart.    These

11   rates are slightly higher than what the undersigned typically

12   awards to these attorneys.   See, e.g., Johnson v. Hey Now

13   Properties, LLC, No. 2:16-CV-02931 WBS KJN, 2019 WL 586753, at *3

14   (E.D. Cal. Feb. 13, 2019) (finding that reasonable rates were

15   $300 per hour for Potter; $250 per hour for Grace; and $150 per

16   hour for Gunderson, Price, and Lockhart).

17            In fact, Judges Mueller, Mendez, and Nunley of this

18   court have used the same hourly rates as the undersigned.    See,

19   e.g., Johnson v. Wen Zhi Deng, No. 2:15-CV-02698 KJM EFB, 2019 WL

20   1098994, at *2 (E.D. Cal. Mar. 8, 2019) (holding that “the rates
21   outlined in Hey Now Properties are the appropriate, prevailing

22   rates in this district”); Johnson v. Saleh, No. 2:16-CV-00617 JAM

23   KJN, 2018 WL 1157494, at *3 (E.D. Cal. Mar. 5, 2018) (concluding

24   that $300 per hour was a reasonable rate for Potter and that $150

25   per hour was a reasonable rate for junior associates in

26   disability access cases); Johnson v. Swanson, No. 2:15-CV-00215-
27   TLN DB, 2017 WL 3438735, at *3 (E.D. Cal. Aug. 10, 2017)

28   (concluding that the reasonable rates were $300 per hour for
                                      2
 1   Potter and $150 per hour for Lockhart and Price).

 2               Only Judge England of this court has found that these

 3   attorneys deserve higher reasonable hourly rates in cases filed

 4   in this district.    See Johnson v. Bourbon Properties, LLC, No.

 5   2:14-CV-02949 MCE AC, 2019 WL 1426340, at *3 (E.D. Cal. Mar. 29,

 6   2019) (finding reasonable rates of $325 per hour for Potter and

 7   $175 per hour for Price and Lockhart).

 8               Nevertheless, the court determines that the

 9   circumstances of this case justify the reasonable hourly rates

10   that the magistrate judge found.       See Fischer v. SJB-P.D. Inc.,

11   214 F.3d 1115, 1119 n.4 (9th Cir. 2000) (observing that the

12   lodestar figure can be enhanced in the “rare and exceptional”

13   case).   Not all cases of this sort typically go to summary

14   judgment.    Many settle before that stage.    On summary judgment in

15   this case, plaintiff’s counsel went above and beyond what is

16   typically done in a disability access case.      For instance,

17   plaintiffs’ counsel ably investigated and then briefed four

18   distinct access barrier issues.    These issues were fairly complex

19   and drew on counsel’s unique expertise, as they required

20   extensive knowledge of the applicable ADA Accessibility
21   Guidelines for Buildings and Facilities and provisions of the

22   California Building Code.    Because the court finds this case to

23   be an exception, counsel should not necessarily expect the same

24   result in future cases.

25               Accordingly, IT IS HEREBY ORDERED that:

26               1.   The findings and recommendations filed May 10,
27   2019 (Docket No. 61) are adopted to the extent they are not

28   inconsistent with the reasoning in this order;
                                        3
 1             2.    Plaintiff’s March 20, 2019 motion for attorneys’

 2   fees (Docket No. 56) is GRANTED in part; and

 3             3.    Plaintiff Scott Johnson, as the prevailing party,

 4   is awarded attorney’s fees of $9,227.50 and costs of $1,100.88,

 5   for a total award of $10,328.38 from defendants Stanley O. Powers

 6   and Sandra Kaye Powers.

 7   Dated:   June 5, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      4
